I concur in the majority's disposition of appellant's sole assignment of error. I do so based solely upon the trial court's analysis and application of State ex rel. Miller v. Court of Common Pleas1 and Inre: Poling2. (December 13, 2000 Journal Entry at 2, unpaginated).
Unlike the majority, I find appellant's amended complaint satisfies R.C. 3109.27. Furthermore, I do not believe the trial court property struck Bradley's letter. Though a portion of the letter may have been properly stricken as being in contravention of R.C. 3109.04(B)(3), those portions could have been redacted. The letter, after being redacted, coupled with the allegations in the amended complaint, contain sufficient factual allegation to withstand appellee's motion to dismiss.
  ________________________ JUDGE WILLIAM B. HOFFMAN
1 151 Ohio St. 397 (1949).
2 64 Ohio St. 35 211 (1992).